DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	
Terminal Disclaimer
The terminal disclaimer, filed on 05/24/2021 for later Application No. 16/454,680 has been approved.


3. 

All the 112(b) rejections are withdrawn.


4.

	Interpretation under the 112(f) to claims 11, and 19-21 is withdrawn.


5.


Allowable Subject Matter
Claims 1-4, 11, 19-21, and 23 are amended, and claims 1-23 and 25 are allowed. The following is an examiner’s statement of reasons for allowance: No reason for allowance is needed as the record is clear in light of applicant's arguments, and amendments filed on 04/28/2021.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/AYOUB ALATA/Primary Examiner, Art Unit 2494